Name: Commission Regulation (EEC) No 1850/82 of 7 July 1982 fixing for the 1982/83 marketing year the reference price for mandarins (including tangerines and satsumas), Wilkings and other similar citrus hybrids, with the exception of clementines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 7 . 82 Official Journal of the European Communities No L 203/ 13 COMMISSION REGULATION (EEC) No 1850/82 of 7 July 1982 fixing for the 1982/83 marketing year the reference price for mandarins (including tangerines and satsumas), Wilkings and other similar citrus hybrids, with the exception of Clementines ting year, adjusted as necessary by a percentage not exceeding the difference between the percentages representing respectively the variation compared with the preceding marketing year in basic and buying-in prices and in the financial compensation provided for by Council Regulation (EEC) No 25W /69 of 9 December 1969 laying down special measures for improving the production and marketing of Commu ­ nity citrus fruit (3), as last amended by Regulation (EEC) No 1 204/82 (4); Whereas for the 1982/83 marketing year the financial compensation provided for by Regulation (EEC) No 2511 /69 has been increased, by comparison with the preceding marketing year, by a percentage equal to that applied to the basic and buying-in prices ; whereas the reference prices for the 1982/83 marke ­ ting year should therefore be maintained at the levels fixed for the previous year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 203/82 (2), and in particular Article 27 ( 1 ) thereof, Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices for the whole Community are to be fixed each year before the begin ­ ning of the marketing year ; Whereas the importance of mandarin production in the Community is such that a reference price must be fixed for that product, such price to be operative also for tangerines, satsumas, Wilkings and other similar citrus hybrids, with the exception of Clementines ; Whereas the period during which mandarins harvested during a given crop year are marketed extends from October to 1 5 May of the following year ; whereas the quantity put on the market during October and from 1 March to 1 5 May of the following year represents only a small percentage of that marketed over the whole marketing year ; whereas the reference price should therefore be fixed only for the period running from 1 November to the last day of February of the following year ; Whereas the fixing of a single reference price valid for the whole marketing year appears to be the solution most suited to the particular nature of the Community market in the product in question ; Whereas , under the second subparagraph of Article 23 (2) of Regulation (EEC) No 1035/72, reference prices for mandarins, satsumas, tangerines and other similar citrus hybrids, with the exception of Clementines, shall be fixed at a level equal to that of the previous marke ­ HAS ADOPTED THIS REGULATION : Article 1 For the 1982/83 marketing year, the reference price for fresh mandarins (including tangerines and satsumas), Wilkings and other similar citrus hybrids, with the exception of Clementines, of subheading ex 08.02 B of the Common Customs Tariff, expressed in ECU per 100 kilograms net, of packed products of quality Class I of all sizes , shall , for the period 1 November to 28 February, be 23-87. Article 2 This Regulation shall enter into force on 1 November 1982 . (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 36 . (3) OJ No L 318 , 18 . 12 . 1969 , p . 1 . (4) OJ No L 140 , 20 . 5 . 1982, p . 38 . No L 203/ 14 Official Journal of the European Communities 10 . 7 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 July 1982 . For the Commission Poul DALSAGER Member of the Commission